Jose Hernandez (defendant) unsuccessfully sought a stay of proceedings *1013in the Appeals Court pending a decision on his motion under Mass. R. Crim. P. 30 (b), 378 Mass. 900 (1979), for a new trial. A single justice of this court denied his request for relief under G. L. c. 211, § 3 (1994 ed.), and he then sought review in the full court under S.J.C. Rule 2:21, 421 Mass. 1303 (1995).
The case was submitted on the papers filed, accompanied by a memorandum of law.
Jose Hernandez, pro se.
S. Jane Haggerty, Assistant District Attorney, for the Commonwealth.
The appeal from which the defendant sought a stay was the subject of oral argument in the Appeals Court on April 18, 1996.1 The defendant has not demonstrated what remedy, if any, could have been obtained thereafter from either the single justice or from this court.

Judgment affirmed.


We note that the Appeals Court issued a memorandum and order pursuant to its rule 1:28 on July 29, 1996, affirming the judgment. Commonwealth v. Hernandez, 41 Mass. App. Ct. 1101 (1996).